UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6817


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DOROTHY ANN OILER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Thomas E. Johnston,
District Judge. (5:06-cr-00098-2; 5:08-cv-00995)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dorothy Ann Oiler, Appellant Pro Se.         John Lanier File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dorothy Ann Oiler seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing her 28 U.S.C.A. § 2255 (West Supp. 2009) motion as

untimely.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.         28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing      of    the     denial     of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)       (2006).        A

prisoner       satisfies           this        standard      by     demonstrating          that

reasonable       jurists         would     find      that    any     assessment       of     the

constitutional         claims      by     the    district      court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Oiler has

not     made    the    requisite          showing.          Accordingly,       we     deny    a

certificate of appealability and dismiss the appeal.                                  We deny

Oiler’s       motion    for      conditional         release      pending    appeal.         We

dispense       with     oral       argument       because      the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                    DISMISSED

                                                 2